Citation Nr: 1442991	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for an audiovestibular disorder, to include Meniere's syndrome, hearing loss, and tinnitus. 

2. Entitlement to service connection for strep throat. 

3. Entitlement to service connection for tonsillitis. 

4. Entitlement to service connection for a respiratory condition, including as due to exposure to a fuel spill.

5. Entitlement to service connection for a skin condition, including residuals of shingles. 

6. Entitlement to service connection for a left wrist condition.

7. Entitlement to service connection for a positive tuberculin test.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to November 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2014, the Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing held in Boston, Massachusetts in support of his claims.  At that time, he withdrew his appeals for service connection for strep throat, tonsillitis, a respiratory condition, and a positive tuberculin test.  He also submitted a written statement at that time that requested the withdrawals.  Therefore all of these claims are being dismissed.  The Veteran submitted additional evidence shortly after his hearing in June 2014, including a positive opinion from a VA physician and recent VA treatment records, accompanied by a waiver of RO consideration.

The issues of entitlement to service connection for a skin condition and a left wrist condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During his May 2014 hearing, the Veteran withdrew his appeals for service connection for strep throat, tonsillitis, a respiratory condition, and a positive tuberculin test.  Additionally, he submitted a written statement at his hearing stating this intent to withdraw these claims, which also contained his name and claim number.  

2. The Veteran's Meniere's syndrome, to include hearing loss and tinnitus, is etiologically related to his active duty service.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met as to the claim for service connection for strep throat.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2. The criteria for withdrawal of a substantive appeal have been met as to the claim for service connection for tonsillitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3. The criteria for withdrawal of a substantive appeal have been met as to the claim for service connection for a respiratory condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4. The criteria for withdrawal of a substantive appeal have been met as to the claim for service connection for a positive tuberculin test.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

5. The criteria for establishing service connection for Meniere's syndrome, to include hearing loss and tinnitus, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board is dismissing four service connection claims pursuant to the Veteran's wish to withdraw them, is granting service connection Meniere's syndrome, to include hearing loss and tinnitus, and is remanding the two remaining service connection claims.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

I. Withdrawal of Service Connection Claims

During his May 2014 hearing, the Veteran requested that his appeals for service connection for strep throat, tonsillitis, a respiratory condition, and a positive tuberculin test be withdrawn.  He also submitted a written statement at that time that requested the withdrawals, is signed by him, and contains his claim number. 

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2013).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id.  Appeal withdrawals must be in writing and must include the name of the veteran, the veteran's claim number, and a statement that the appeal is withdrawn.  Id. 

As the Board has not yet issued a decision concerning these claims, the criteria are met for their withdrawal.  When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).  Accordingly, further action by the Board on these issues is not appropriate and the appeals should be dismissed.  Id.

II.  Service connection for an audiovestibular disorder, to include Meniere's syndrome, hearing loss, and tinnitus

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider all lay assertions of record.  A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran asserts that he has tinnitus as a result of acoustic trauma while serving both on the flight line and as a drill instructor while on active duty.  He also links Meniere's syndrome, which he has variously described as dizziness and imbalance, to his active duty service.  His primary specialty listed on his DD Form 214 consists of aerospace maintenance for four years and eight months and military training instructor for seven years and nine months.  Furthermore, his service treatment records (STRs) contain several reference audiograms that state he was routinely exposed to high noise levels.  Thus, in-service acoustic trauma is conceded.  He has stated that while he did experience dizziness in-service, he never sought treatment for it as he did not want to be taken off the flight line.  

His VA treatment records contain diagnoses of tinnitus and dizziness made in February 2010, so shortly thereafter his November 2009 discharge from active duty.  Records also show complaints of hearing loss, although hearing loss has not been diagnosed in accordance with VA standards.  See 38 C.F.R. § 3.385; VA audiological examination, dated January 9, 2010.

The Veteran had a VA ear disease examination in February 2010, but the examiner declined to make tinnitus or Meniere's syndrome diagnoses.  He noted that tinnitus was present by the Veteran's reported history.  He further stated that he was not comfortable making a diagnosis of Meniere's syndrome after only 30 minutes with the Veteran, as this diagnosis is made by exclusion and serial follow-up.  

In support of his claim, however, the Veteran submitted a June 2014 statement from a different VA physician.  The statement reads:

Tinnitus and poor balance (Meniere's disease) are likely the result of your [eight] years working on KC 10-As and KC 135s, nearly [five] years working with training grenades (ground burst simulators), and deployment in Iraq on active duty in the Air Force.  

This opinion from a VA physician provides positive evidence in favor of the Veteran's claims that his Meniere's syndrome (and tinnitus) is related to service.  Upon review of Diagnostic Code 6205, the Board notes that Meniere's syndrome is rating based upon manifestations of, inter alia, hearing impairment and tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6205.  Thus, service connection for the Veteran's symptoms of hearing loss and tinnitus is granted, as part and parcel of his Meniere's syndrome.  The examiner provided credible rationale, citing to different types of acoustic trauma that the Veteran has competently reported undergoing while on active duty and supported by his two military occupational specialties of record.  This physician appeared to take the Veteran's reported history as credible.  There are no other medical opinions of record addressing the etiology of these conditions. 

In weighing the favorable medical opinion, the prior VA examination, and the Veteran's complaints of tinnitus and dizziness approximately four to five months following discharge, the Board finds that the evidence is relatively equally balanced in terms of whether or not his Meniere's syndrome, to include hearing loss and tinnitus, is related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 

Gilbert, 1 Vet. App. 49 (1990).  Therefore, entitlement to service connection for Meniere's disease, to include hearing loss and tinnitus, is warranted.


ORDER

The claim of entitlement to service connection for strep throat is dismissed.

The claim of entitlement to service connection for tonsillitis is dismissed.

The claim of entitlement to service connection for a respiratory condition is dismissed.

The claim of entitlement to service connection for a positive tuberculin test is dismissed.

Service connection for Meniere's syndrome, to include hearing loss and tinnitus, is granted.  

REMAND

Unfortunately, a remand is required for the Veteran's claims of entitlement to service connection for a left wrist condition and a skin condition.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran testified at his May 2014 hearing that after service, he has received VA treatment from the following facilities: Waco, San Antonio, Pittsfield, Northampton, Jamaica Plains, and Roxbury.  Both the physical claims file and the electronic (Virtual VA) record contain treatment records from the Waco VA Medical Center (VAMC).  There also appears to be several recent VA treatment records from the Northampton VAMC in his physical claims file submitted by the Veteran with the above mentioned waiver in June 2014.  It does not appear, however, that his VA treatment records from these other cited facilities have been associated with the claims file.  A remand is necessary to obtain these potentially relevant records.  

The Veteran testified that he chronically injured his left wrist in-service when a heavy toolbox fell onto his wrist and hand.  He underwent a VA examination that commented on the etiology of his left wrist condition in January 2010.  The examiner stated that while the Veteran reported suffering a left wrist contusion in service, he did not find any information on the left wrist in the service treatment records (STRs).  However, the STRs do contain an August 1997 record for treatment for his left hand following an accident while unloading a 500 pound tool cabinet.  While the record details injuries to his left hand and not the wrist, it at least supports and lends credibility to the Veteran regarding this injury.  As the previously examiner did not consider it, this examination was inadequate, and the Veteran should be afforded a new one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, Veteran contends that he suffers from residuals of an in-service shingles condition.  He testified that he experiences small, white spots on his skin that sporadically appear and disappear.  The January 2010 VA examiner concluded that the Veteran did not have a current shingles condition, or any residuals of his in-service shingles condition.  He did not address the Veteran's contention regarding the small white spots.  Furthermore, the more recent VA records do contain treatment for warts and skin lesions around his groin and lower abdomen from 2012.  It is not clear from the record whether these conditions are the residuals that the Veteran has claimed are linked to his shingles.  The warts have been diagnosed as venereal warts and the lesions as condyloma.  The Veteran should be given a new examination to consider his lay statements of small, white spots on his skin, the existing VA treatment records detailing his treatment for warts and lesions, and any recovered VA treatment records concerning skin conditions not yet of record.  Additional private records should also be obtained, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since November 2009, from the following facilities: Waco, San Antonio, Temple, Pittsfield, Northampton, Jamaica Plain, and Roxbury.  

2.  Make arrangements to obtain the Veteran's complete treatment records from Hillcrest Hospital in Waco, Texas, to include, but not limited to, those related to a left wrist injury/surgery in November or December 2009.

3.  Thereafter, schedule the Veteran for a VA examination for his left wrist.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Any indicated testing should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left wrist condition had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner must consider the Veteran's documented, in-service treatment in August 1997 for an accident involving a 500 pound tool cabinet falling on his left hand, his lay statements concerning injuring his wrist as a result of this accident, and his post-service motorcycle crash which required the insertion of a plate in his left arm.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4. Schedule the Veteran for a VA examination for his claimed skin condition.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Any indicated testing should be conducted.

The examiner should determine whether the Veteran has any current residuals of his in-service shingles, to include any skin disorder(s).  The examiner must specifically address the Veteran's description of current skin problems, which he describes as painless, small white spots that sporadically appear.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury-specifically the in-service shingles.  In providing this opinion, the examiner must consider the Veteran's documented, in-service treatment for shingles, his lay statements concerning his alleged current skin condition, and his post-service diagnoses of venereal warts and condyloma lesions.    

In addition, the examiner should specifically indicate whether or not any skin problems are symptoms of a diagnosed disability or are attributable to undiagnosed illness.  If there are any objective indications of skin problems that cannot be attributed to any organic or psychological cause, the examiner should so state.  The examiner should identify any abnormal symptoms, abnormal physical findings, and abnormal laboratory test results that cannot be attributed to a known clinical diagnosis.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5. After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

6. Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal, with consideration of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, if appropriate.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


